NO. 07-11-00302-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                   JANUARY 13, 2012


                           JOSH CORONADO, APPELLANT

                                            v.

                          THE STATE OF TEXAS, APPELLEE


              FROM THE COUNTY COURT OF DEAF SMITH COUNTY;

                NO. 2010-00327; HONORABLE TOM SIMONS, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                ORDER OF DISMISSAL

       Appellant Josh Coronado appeals his conviction and sentence for the offense of

assault-family violence. The clerk’s record and reporter’s record were due for filing in

this court by November 16, 2011. Neither was filed.


       On November 15, the reporter filed a request for additional time to file the

reporter’s record on the grounds that appellant had not designated the record and had

not paid or made arrangements to pay for it. By letter, we directed appellant’s counsel

to file a written notice within ten days indicating he had designated the reporter’s record
and appellant had made acceptable payment arrangements for its preparation. The

notice was not filed.


       Then on December 14, the trial court clerk requested an extension of time for

filing the clerk’s record, advising us appellant had not paid or made arrangements to

pay for the clerk’s record. By letter of that day, we ordered appellant to pay for the

clerk’s record and reporter’s record within ten days. We also admonished the parties

that if appellant’s counsel had not advised us in writing within fifteen days that

acceptable payment arrangements for the preparation of the clerk’s record were made,

the appeal would be dismissed for want of prosecution. Tex. R. App. P. 37.3(b). The

period lapsed without further communication from appellant.


       Appellate Rule 37.3(b) authorizes dismissal of a criminal case for want of

prosecution if no clerk’s record is filed due to the appellant’s fault, provided the

appellant is not entitled to proceed without payment of costs and has a reasonable

opportunity to cure the omission before dismissal. Here the information form filed in this

court by the clerk of the trial court states that appellant was not declared unable to pay

costs on appeal and his attorney is retained. Appellant received notice of his omission

and a reasonable opportunity to cure, but he did not respond. This appeal is therefore

dismissed for want of prosecution. Tex. R. App. P. 37.3(b).


       It is so ordered.


                                                       Per Curiam

Do not publish.


                                            2